Citation Nr: 1115364	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for scar, right scapula, secondary to burn.  

2. Entitlement to an initial compensable evaluation for scar, left scapula, secondary to burn.  

3. Entitlement to an initial compensable evaluation for scars, bilateral pinna of ears, secondary to burn.  

4. Entitlement to an initial compensable evaluation for scar, right arm, secondary to burn.  

5. Entitlement to an initial compensable evaluation for scar, left arm, secondary to burn.  

6. Entitlement to compensation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board also received additional private medical evidence from the Veteran at the Board hearing in February 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.

The issue of entitlement to service connection for skin cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that the scar on the left scapula was superficial, stable, not painful, did not cause limitation of motion and did not cover an area of 144 square inches (929 square centimeters (sq. cm.)) or greater.  

3. The competent evidence of record shows that scars on the right scapula were superficial, stable, not painful, did not cause limitation of motion and did not cover an area of 144 square inches (929 sq. cm.) or greater.  

4. The competent evidence of record shows that the scar on the pinna of the right ear was at least 0.6 centimeters (cm) wide at the widest part.  

5. The competent evidence of record shows that the scar on the pinna of the left ear was at least 0.6 cm wide at the widest part.  

6. The competent evidence of record shows that the scar on the left arm was superficial, stable, sensitive on examination, did not cause limitation of motion and did not cover an area 144 square inches (929 sq. cm.) or greater.  

7. The competent evidence of record shows that the scar on the right arm was superficial, stable, sensitive on examination, did not cause limitation of motion and did not cover an area 144 square inches (929 sq. cm.) or greater.  

8. Throughout the applicable period, the Veteran has compensable service-connected disabilities.  


CONCLUSIONS OF LAW

1. The schedular criteria for an initial compensable evaluation for service connected scar, left scapula, secondary to burn, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7802, 7804 (2010).

2. The schedular criteria for an initial compensable evaluation for service connected scars, right scapula, secondary to burn, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7802, 7804 (2010).

3. The schedular criteria for an initial 10 percent evaluation for service connected scar, pinna of the right ear, secondary to burn, have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7800 (2010).

4. The schedular criteria for an initial 10 percent evaluation for service connected scar, pinna of the left ear, secondary to burn, have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7800 (2010).

5. The schedular criteria for an initial 10 percent evaluation for service connected scar, left arm, secondary to burn, have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7802, 7804.  

6. The schedular criteria for an initial 10 percent evaluation for service connected scar, right arm, secondary to burn, have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7802, 7804.  

7. The criteria for a compensable evaluation based on multiple noncompensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2005 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

A May 2006 letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the Dingess notice was sent subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of an April 2007 statement of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Furthermore, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA QTC examination was obtained in December 2005 and a VA examination with respect to the issues on appeal was obtained in September 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They considered all of the pertinent evidence of record, the statements of the appellant, and provided a full description of the disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

The Veteran is service connected for burn scars on his right and left scapulas, bilateral pinna of the ears and the right and left arms.  The Veteran contends that compensable ratings for his disabilities are warranted, or in the alternative a 10 percent rating is warranted for multiple noncompensable service connected disabilities.  

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In March 2006, the RO established service connection for the Veteran's scars of the right and left scapula, bilateral pinna of the ears and the right and left arms, and assigned separate noncompensable disability ratings at that time.  

The March 2006 rating decision rated the Veteran's scars under Diagnostic Code 7800 for the ears, 7801 for the left arm and 7802 for the scapulas and the right arm.  See 38 C.F.R. § 4.118 (2008).  The Board observes that in 2002, the regulations for skin disabilities were amended.  See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 2002].  As the Veteran filed his claims in 2005, the regulations effective August 30, 2002 apply to his claims.  

In the statement of the case, the RO provided the Veteran with the amended criteria for Diagnostic Codes 7800, 7801 and 7802.  The RO also provided the old criteria (effective prior to August 30, 2002) for Diagnostic Codes 7804 and 7805.  The Board notes that Diagnostic Code 7805 does not apply to the Veteran's service connected scars as they did not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

As depicted below, however, Diagnostic Code 7804 does apply as the scars could be described as painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes that the regulatory changes to Diagnostic Code 7804 were minor and arguably non-substantive in nature.  Moreover, as the Board is granting a compensable evaluation under this code, which provides a maximum of 10 percent, the Board finds that, although the text of these regulatory changes was not included in the statement of the case or supplemental statement of the case, the Veteran will not be prejudiced by adjudication of his claims under this code.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Further, the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

Diagnostic Code 7800 applies to disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

Under this code, a 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry and one feature or paired set of features or with two or three characteristics of disfigurement; a 50 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement; an 80 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).  Note (5) provides that the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Diagnostic Codes 7801, 7802, and 7803 are relevant to evaluating scars not of the head, face, or neck.  Diagnostic Code 7801 applies to scars other than the head, face, or neck that are deep or that cause limited motion.  This Code provides a 10 percent evaluation for scars that cover an area or areas of at least 6 square inches (39 sq. cm.); a 20 percent rating for scars that cover an area or areas of at least 12 square inches (77 sq. cm.); a 30 percent rating for scars that cover an area or areas of at least 72 square inches (465 sq. cm.); and a 40 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq.cm.).  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted when there is superficial scarring, not of the head, face, or neck, that does not cause limited motion and that covers an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, a maximum 10 percent rating is warranted when there are superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Turning to the relevant evidence of record, in a December 2005 VA QTC examination, the Veteran reported that he was involved in a plane crash in service in 1968 in Vietnam.  He received burns on his face, arms, back and neck.  He suffered third degree burns on his left arm.  After 6 weeks of treatment, he was released back to duty.  The current symptoms were sensitivity to the sun and the arms were sensitive.  The physical examination revealed a level scar present at the left scapula, measuring approximately 25 cm by 17 cm with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation or abnormal texture.  Additional scars included both pinna of the ears that were tender and hypopigmented measuring approximately 2 x 0.5 cm; right scapular scars measuring 6 x 1 cm and 2.5 x 1 cm that were hypopigmented; a left arm scar that was 13 x 19 cm that was hypopigmented disfiguring and abnormal texture.  The right arm scar was 38 x 16 that was hypopigmented with abnormal texture.  The left arm scar was a third degree burn scar and the others were second degree burn scars.  Unless otherwise noted, there were normal characteristics of the skin, including normal scar level, no tenderness, no disfigurement, no ulceration, no adherence, no instability or tissue loss, no keloid appearance, normal pigmentation and normal texture.  

In a September 2008 VA Compensation and Pension Examination, the claims file was reviewed, the medical records were reviewed and the Veteran was examined.  The examiner noted the Veteran's injury and treatment for burns in service as a result of a plane crash.  The Veteran reported that there was no pain as a result of the scars.  There was no skin breakdown, tenderness, adherence to underlying tissue, limitation of motion or loss of function.  There was also no underlying soft tissue damage or loss, skin ulceration, elevation, depression or disfigurement.  The examiner noted that the scars were not the same color as the normal skin; they were lighter than normal.  The texture of the scars was normal and there was no induration or inflexibility.  The diagnosis was scars.  On the right scapular area, there were hypopigmented scars measuring 0.5 x 3 cm; 0.5 x 5 cm and 1.0 x 2.5 cm.  On the left scapular area, there was an irregular hypopigmented scar measuring 27 x 22 x 19 cm.  On the right pinna, there was a hyperpigmented scar measuring 4 x 6 cm.  On the left pinna, there was a hyperpigmented scar measuring 4 x 6 cm.  On the right upper arm, there was a hypopigmented scar measuring 12 x 25 cm.  On the left upper arm, there was a hypopigmented scar measuring 30 x 14 cm.  

Initially, the Board notes that none of the scars as depicted by the medical evidence of record were deep or unstable as defined by VA regulations.  The evidence does not show that there was underlying soft tissue damage or that there was frequent loss of covering of the skin over the scars.  Therefore, the Board finds that Diagnostic Codes 7801 and 7803 do not apply and will not be further addressed.  38 C.F.R. § 4.119, Diagnostic Codes 7801, 7803 (2008).  

Right and Left Scapula

Regarding the scars on the scapulas, both examiners found that there was no adherence or damage to the underlying tissue and there was no limitation of motion caused by the scars.  Therefore, the scars on the scapulas are superficial and will be evaluated accordingly.  

The December 2005 VA QTC examiner found that the scar on the left scapula measured approximately 25 x 17 cm and the September 2008 VA examiner found that it measured 27 x 22 x 19 cm.  

Regarding the right scapula, the December 2005 VA QTC examiner found that the scars measured 6 x 1 cm and 2.5 x 1 cm and the September 2008 VA examiner found that the scars measured 0.5 x 3 cm; 0.5 x 5 cm and 1.0 x 2.5 cm.  

Affording the Veteran the benefit of the doubt and taking the larger measurements of the scars on the left and right scapula, a compensable evaluation is not warranted for either scapula.  The superficial scars on the scapulas do not measure 929 square centimeters or 144 square inches, on either the right or left scapula, as is required for a compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7802.  

Additionally, both the December 2005 VA QTC examiner and the September 2008 VA examiner did not find that the scars on the scapulas were tender.  As the evidence did not show that the scars on the scapulas were tender or painful on examination, a compensable evaluation is not warranted under Diagnostic Code 7804 for superficial painful scars.  

Pinna of the Ears

Based on the foregoing, the Board finds that a 10 percent evaluation is warranted for each ear.  In the September 2008 VA examination, the scars on the pinna of the right and left ear measured 4 x 6 cm.  As such, the Board finds that the scars on the pinnas measured at least 0.6 centimeters wide at the widest part, which is a characteristic of disfigurement under Diagnostic Code 7800.  ( The September 2008 supplemental statement of the case recited the dimensions as ".4 cm x .6 cm" for each ear without further comment.  The accompanying photographic evidence is not conclusive.  Moreover, even were it to suggest lesser dimensions of the scars, the overall record would remain in close balance.)

Further, an evaluation greater than 10 percent is not warranted because the evidence does not show that the scars are 13 or more centimeters in length, as depicted in the examinations, the maximum length of the scar was 6 cm.  Additionally, the scars were not elevated, depressed, or adherent to underlying tissue.  There was also no tissue loss.  The scars were hyperpigmented, but not in an area exceeding 39 square centimeters.  The texture of the scars was normal and without induration or inflexibility.  As such, the Board finds that a 10 percent evaluation is warranted for the right pinna and the left pinna of the Veteran's ears.  

Right and Left Arms

Regarding the scars on the left and right arm, the RO initially rated the left arm scar under Diagnostic Code 7801 for a deep scar or one that causes limitation of motion.  The December 2005 VA QTC examiner and the September 2008 VA examiner found, however, that there was no underlying tissue damage or limitation of motion of the left arm.  Therefore, the Board finds that the scar on the left arm was superficial as defined by VA regulation and the appropriate diagnostic code would be 7802 for superficial scars.  The Board notes that the RO correctly applied Diagnostic Code 7802 for both the left and right arm in the supplemental statement of the case.  

The Board finds that a compensable evaluation is not warranted for the scars on the right and left arm under Diagnostic Code 7802.  In the December 2005 VA QTC examination, there were normal characteristics of the skin and no instability or tissue loss.  Additionally in the 2008 VA examination, the scars did not cause pain, tenderness, skin breakdown, adherence to underlying tissue, tissue damage or limitation of motion or loss of function.  The measurements of the scars differed slightly in the examinations.  In the December 2005 examination the scar on the left arm was 13 x 19 cm and the September 2008 examiner noted a 30 x 14 cm scar on the left arm.  Regarding the right arm, the December 2005 examination found that the scar on the right arm was 38 x 16 cm and the September 2008 examiner noted a 25 x 12 cm scar on the right arm.  

As such, affording the Veteran the benefit of the doubt and taking the larger measurements of the scar on the left arm, 30 x 14 cm, an increased evaluation is not warranted.  Additionally, for the right arm, an increased evaluation is not warranted for the 38 x 16 cm scar.  Neither of the superficial scars measures 929 square centimeters or 144 square inches, as is required for a compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under Diagnostic Code 7804, however, the Board finds that a compensable evaluation is warranted for the left and right arm scars.  Although the September 2008 VA examiner found that the Veteran did not report pain and there was no tenderness, the December 2005 VA QTC examiner noted that the arms were sensitive.  Affording the Veteran the benefit of the doubt, the Board finds that the scars on the left and right arm were sensitive on examination and grants a 10 percent evaluation for each arm under Diagnostic Code 7804 for superficial painful scars.  



Other Considerations

Regarding all of the Veteran's increased rating claims, the Board has considered whether staged ratings were appropriate in this case.  The Board has reviewed the most severe manifestations of the Veteran's scars and finds that staged ratings would not serve to benefit the Veteran.  Fenderson v. West, 12 Vet. App. 119 (1999)

Further, according to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule for skin disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the Veteran was a truck driver and retired in October 2005.  The Veteran also stated that he had no significant problems with his scars.  There is no indication in the record that the Veteran's scars caused marked interference with employment.  In addition, the evidence shows that the Veteran's scars did not necessitate frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

38 C.F.R. § 3.324

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, as provided in this decision, the Veteran was awarded compensable evaluations for the scars on his ears and arms.  A rating under 38 C.F.R. § 3.324 cannot be combined with any other rating.  Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable service connected disabilities is precluded as a matter of law.  Indeed, based upon the facts as discussed herein, the Veteran's claim for a compensable evaluation for multiple noncompensable service-connected disabilities, pursuant to 38 C.F.R. § 3.324, must be denied as it is legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the basis of a lack of legal merit or a lack of entitlement under the law).  As such, the Board will dismiss this claim.


ORDER

An initial compensable evaluation for scar, left scapula, secondary to burn is denied.  

An initial compensable evaluation for scars, right scapula, secondary to burn is denied.  

An initial 10 percent evaluation for scar, pinna of the right ear, secondary to burn is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent evaluation for scar, pinna of the left ear, secondary to burn is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent evaluation for scar, left arm, secondary to burn is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent evaluation for scar, right arm, secondary to burn is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating for multiple noncompensable service connected disabilities is under 38 C.F.R. § 3.324 is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


